Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
2.		Applicant’s response dated 17 June 2021 has been entered into the record and has been fully considered. Claims 28 and 30-36 are cancelled. Claims 24, 26-27 and 29 have been amended. New claims 37-42 are added. Claims 24-27, 29 and 37-42 are currently pending in the instant application.

Rejections/objection withdrawn
3.		Upon consideration of amendment of claim 24, and Applicant’s persuasive arguments, the rejections under 35 U.S.C. § 102(a)(1) and 103 are withdrawn.
4.		Upon consideration of rewriting claim 29 in an independent form, the objection to said claim is withdrawn.

Reasons for allowance
5.		The following is an examiner's statement of reasons for allowance: 
6.		The instant specification teaches compositions and methods for sensorineural hair cell generation by modulation of Atoh1 expression by inhibiting Atoh1 protein degradation (page 1, lines 7-9, 21-23; page 8, lines 24-25). The specification provides long-lived human Atoh1 variant proteins having mutations in 328, 331 and 334 regions of SEQ ID NO: 1, to any amino acid other than serine (e.g. to alanine), wherein the variant is at least 80% identical to SEQ ID NO: 1, is “resistant to proteasome degradation and thus has a longer half-life” (page 3, lines 8-11; page 
7.		The prior art is free of the teaching of Atoh1 variant polypeptides in amino acid 328 or with a mutation of S334A of SEQ ID NO: 1 (independent claims 24, 29 respectively). While the art teaches peptides with HLH domain having mutations in residues as instantly claimed, the art does not teach mutations specifically in Atoh1 polypeptide. 

8.		Prior art considered pertinent to applicant's disclosure:
Segev et al (Mech Dev 106: 197-202, 2001)
Segev et al teach a phylogenetic tree of the bHLH domains in related proteins from various species. Fig. 1C indicates that proteins like MATH1 (or Atoh1) belonging to the Atonal family, are distinct from other bHLH families.

Massari et al (Mol Cell Biol 20: 429-440, 2000)
Massari et al teach that HLH proteins are a family of transcriptional regulators and can be classified based upon tissue distribution, dimerization abilities and DNA binding specificities, wherein MATH1 falls in Class II, also comprising other proteins (page 429, last para; Fig. 1).
	
9.		Pertinent literature therefore, teaches that BHLH proteins may have overlapping domain in the HLH region, however, these are separate proteins. Sequence alignment using SCORE provided results with some of the known HLH proteins (e.g. neurogenin, NeuroD, Zath3, etc.), showing mutations in the serine residue as instantly claimed. However, these are not proper art as: (i) they do not correspond to Atoh1 sequence, and (ii) the percent identity of these sequences with instant SEQ ID NO: 1 is low (about 6 to about 20%). The reference teaching therefore, does not fall within the scope of instant claims.

10.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
11.		Claims 24-27, 29 and 37-42 are allowed.

Advisory information
12.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037. The examiner can 
normally be reached on M-F 9:00am-5:00pm.
13.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
25 October 2021

/DANIEL E KOLKER/
Supervisory Patent Examiner, Art Unit 1644